Citation Nr: 9930080	
Decision Date: 10/21/99    Archive Date: 10/29/99

DOCKET NO.  98-17 443A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  The propriety of the initial 10 percent rating assigned 
for postoperative residuals of a tear of the medial meniscus 
cartilage of the right knee.

3.  The propriety of the initial 10 percent rating assigned 
for chronic lumbosacral strain.

4.  The propriety of the initial noncompensable (0 percent) 
rating assigned for residuals of a right ankle sprain.

5.  The propriety of the initial noncompensable (0 percent) 
rating assigned for folliculitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from April 
1988 to July 1996.

The veteran appealed to the Board of Veterans' Appeals 
(Board) from August and November 1996 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C., alleging that he is entitled to 
service connection for a left knee disorder, and contesting 
the initial ratings that were assigned for his service-
connected right knee disability, low back disability, right 
ankle disability, and folliculitis.  The RO in Baltimore, 
Maryland, which now has jurisdiction over his case, forwarded 
his appeal to the Board.

Although styled as increased rating (IR) claims by the RO, 
the Board has recharacterized the issues concerning the 
ratings for the right knee disability, low back disability, 
right ankle disability, and folliculitis, as involving the 
propriety of the initial evaluations assigned, in light of 
the distinction noted by the United States Court of Appeals 
for Veterans Claims (Court)-formerly, the United States 
Court of Veterans Appeals-in the recently-issued case 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).



FINDINGS OF FACT

1.  There is no competent medical or other evidence 
suggesting the veteran had a left knee disorder while in 
service, or arthritis within 1 year after service, or that 
any of his current left knee pathology (pain, tenderness, 
limitation of motion, etc.) is related to his military 
service; there also is no competent medical evidence 
suggesting that his current left knee pathology is related to 
overcompensating for the functional impairment caused by his 
service-connected right knee disability.

2.  Since service, the veteran's right knee disability has 
been manifested by occasional pain and no more than slight 
limitation of motion on flexion; he has full extension, and 
there is no clinical evidence suggesting that he has 
arthritis, swelling, chronic instability, or other defect.

3.  Since service, the veteran has experienced pain and 
muscle spasms in his low back on extreme forward bending; 
flexion is limited to 55-60 degrees; there is no clinical 
evidence of arthritis or narrowing or irregularity of the 
joint space, or of intervertebral disc syndrome manifested by 
sciatic neuropathy/radiculopathy involving his lower 
extremities.

4.  Since service, the veteran has experienced moderate 
limitation of plantar flexion in his right ankle; he does not 
have arthritis in the ankle, and there is no post-service 
evidence of swelling, instability, or other relevant 
deformity, including functional impairment due to pain, 
weakness, excess fatigability, and/or incoordination.

5.  Since service, the veteran's folliculitis has been 
manifested by small papules and postules scattered about his 
arms and upper back; they have not caused him to experience 
more than slight exfoliation, exudation, or itching.



CONCLUSIONS OF LAW

1.  The claim for service connection for a left knee disorder 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  As the assignment of an initial 10 percent rating for the 
right knee disability was appropriate, the criteria for a 
higher evaluation have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5257, 5260, 5261 
(1998).

3.  The criteria for an initial 20 percent rating for the low 
back disability have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5292, 5295 (1998).

4.  The criteria for an initial 10 percent rating for the 
right ankle disability have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5271 (1998).

5.  As the assignment of an initial noncompensable (0 
percent) rating for the folliculitis was appropriate, the 
criteria for a higher evaluation have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.118, Diagnostic Code 7806 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Left Knee Disorder

The veteran alleges that he gradually began to develop pain 
and other symptoms (instability, swelling, etc.) in his left 
knee in 1993/94, while on active duty in the military, as a 
result of several years of rigorous training as an infantry 
squad leader.  He says that he did not request treatment for 
his left knee during service because he placed the interest 
of his squadron over the status of his own personal health, 
for fear of losing the confidence of his men, but that, since 
the onset of his symptoms during service, they have continued 
to increase in severity, thereby warranting service 
connection.  The veteran's representative also alleged in a 
November 1998 statement that the veteran may have developed 
the current symptoms in his left knee as a result of 
overcompensating for the functional impairment in his 
service-connected right knee, thereby warranting service 
connection on an alternative basis, as secondary to that 
disability.

Service connection may be granted for disability resulting 
from an injury or a disease that was incurred in or 
aggravated by active service, or on a secondary basis for 
disability that is proximately due to or the result of a 
service-connected condition.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303(a), 3.310(a).  Section 3.310(a) also has 
been interpreted to permit secondary service connection for 
the degree of aggravation of the nonservice-connected 
condition that is proximately due to or the result of a 
service-connected condition.  See Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

Certain conditions, including degenerative joint disease 
(arthritis), will be presumed to have been incurred in 
service if manifested to a compensable degree within 
a prescribed period of time after service-which is one year 
for arthritis.  The presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

A preliminary determination, however, that must be made in a 
case involving a claim for service connection is whether the 
claim is "well grounded."  A claim is "well grounded" if 
it is "plausible, meritorious on its own or capable of 
substantiation."  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The initial burden of 
showing that a claim is well grounded-if judged by a fair 
and impartial individual-resides with the veteran; if it is 
determined that he has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim is well 
grounded, then his appeal must be denied, and VA does not 
have a "duty to assist" him in developing the evidence 
pertinent to his claim.  See Slater v. Brown, 9 Vet. App. 
240, 243 (1996); Murphy, 1 Vet. App. at 81-82.

In order for a claim for service connection to be well 
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition during service, or within 
the presumptive period after service, and that he still has 
such condition.  See also 38 C.F.R. § 3.303(d).  Such 
evidence, however, must be medical unless it relates to a 
condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court)-formerly 
the United States Court of Veterans Appeals-lay observation 
is competent.  If the chronicity provision is not applicable, 
a claim still may be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service, or 
within the presumptive period after service, provided that 
continuity of symptomatology is demonstrated thereafter, 
and if competent evidence relates the present condition to 
that symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

In this case, the veteran acknowledges that he did not 
request any treatment for his left knee while in service, and 
this is evident from a review of his service medical records 
(SMRs).  However, even when examined during service for other 
reasons (including concerning problems with his now service-
connected right knee), he did not have any complaints 
whatsoever concerning the status of his left knee, nor did 
any of his examining physicians detect any evidence of a left 
knee disorder.  The same was true when he was examined in 
April and May 1996, just prior to his discharge from the 
military in July 1996.

Although a VA orthopedic physician who examined the veteran's 
left knee in September 1997 in connection with his current 
appeal confirmed that he experiences pain, tenderness, and 
limitation of motion in his left knee, the examiner did not, 
in turn, etiologically link any of the current left knee 
pathology to the veteran's service in the military, including 
any physical training he participated in during service as an 
infantry squad leader.  The examiner also did not indicate 
that the veteran has arthritis in his left knee, as X-rays of 
this knee were negative, so he is not entitled to application 
of the presumptive provisions for this condition.  Thus, 
there is no medical evidence presently of record suggesting 
that any of the veteran's current left knee pathology is 
related to his military service.  There also is no medical 
evidence presently of record suggesting that any of his 
current left knee pathology is a residual of overcompensating 
for the functional impairment caused by his service-connected 
right knee disability.  Medical evidence-and not just 
unsubstantiated allegations-is required in each of these 
respects to make the claim well grounded, and there is no 
such evidence here.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
Furthermore, since the veteran and his representative are 
laymen, they do not have the medical expertise and training, 
themselves, to give competent opinions on the determinative 
issue of causation-to establish the validity of such 
relationships.  Consequently, their allegations have no 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

Since the veteran has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim for 
service connection for a left knee disorder is well grounded, 
VA is under no "duty to assist" him in developing the 
evidence pertinent to his claim.  See Morton v. West, 12 
Vet. App. 477 (1999); Epps, 126 F.3d at 1468 (1997).  
Moreover, the Board is aware of no circumstances in this case 
that would put VA on notice that any additional relevant 
evidence may exist that, if obtained, would make his claim 
well grounded.  See McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).

The Board recognizes that this issue is being disposed of in 
a manner that differs from that employed by the RO.  The RO 
denied the veteran's claim on the merits, whereas the Board 
has concluded that the claim is not well grounded.  However, 
the Court has held that, when an RO does not specifically 
address the question of whether a claim is well grounded-but 
rather, as here, proceeds to adjudicate it on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis.  See Meyer v. Brown, 9 Vet. 
App. 425, 432 (1996).  Moreover, the Board observes that, in 
the November 1997 Statement of the Case (SOC), the RO 
notified the veteran of the legal requirement to submit a 
well-grounded claim and of the need to submit evidence 
showing that the disability was incurred in or aggravated by 
service.  Thus, the "duty to inform" the veteran of the 
evidence necessary to complete his application for service 
connection has been met.  38 U.S.C.A. § 5103(a) (West 1991); 
Franzen v. Brown, 9 Vet. App. 235, 238 (1996); Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).

II.  Claims Contesting the Initial Ratings Assigned for the
Service-Connected Disabilities

As a preliminary matter, the Board finds that the veteran's 
claims for higher ratings for his disabilities are plausible 
and, therefore, well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  Claims, as here, that service-
connected disabilities are more severe than presently rated 
are well grounded where the veteran alleges that higher 
ratings are justified due to the severity of his conditions.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  
When a veteran submits well-grounded claims, VA must assist 
him in developing the facts pertinent to his claims.  Id.  
The Board is satisfied that all relevant evidence has been 
obtained concerning the claims at issue and that no further 
assistance to the veteran is required to comply with the 
"duty to assist."  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in VA's Schedule for Rating Disabilities-which is 
based on average impairment in earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  When making determinations as to the appropriate 
rating to be assigned, VA must take into account his entire 
medical history and circumstances.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

Before proceeding with its analysis of the veteran's claims, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the Court emphasized the 
distinction between a new claim for an increased (i.e., 
higher) rating for an already service-connected disability, 
as opposed to a case in which the veteran expresses 
dissatisfaction with the assignment of an initial rating 
where the disability in question has just been recognized as 
service connected.  In the former instance, the Court held 
that the holding of Francisco v. Brown, 7 Vet. App. 55, 58 
(1994)-that the current level of disability is of primary 
importance when assessing an increased rating claim-applies.  
In the latter case, however, where, as here, the veteran has 
expressed dissatisfaction with the assignment of the initial 
ratings for his right knee disability, low back disability, 
right ankle disability, and folliculitis, the Francisco 
holding does not apply; rather, the VA must assess his level 
of disability from the date of his initial application for 
service connection and determine whether his level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim-a 
practice known as "staged rating."

In this appeal, the RO has issued a Statement of the Case 
(SOC) that does not explicitly reflect consideration of the 
propriety of the initial ratings, or include a discussion of 
whether a "staged rating" would be appropriate in this 
instance.  However, the Board does not consider it necessary 
to remand this case to the RO for issuance of a Supplemental 
Statement of the Case (SSOC) addressing these concerns.  This 
is because the claims file reflects consideration of 
additional evidence in light of the applicable rating 
criteria at various times during the course of the appeal.  
When service connection was established for the right knee, 
low back, and right ankle disabilities in August 1996, and 
the respective ratings assigned, the decision included 
consideration of all of the evidence available at that time.  
On all subsequent occasions that the RO considered additional 
evidence, including when increasing the ratings for the right 
knee and low back disabilities in November 1997, and when 
granting service connection and assigning a rating for the 
folliculitis that same month, the RO thereafter issued an SOC 
or SSOC, as appropriate, discussing the evidence considered 
in its decision, the findings pertaining to it, and the 
applicable laws, regulations, and Court precedent.  
Thus, the RO effectively considered the appropriateness of 
the initial ratings that it assigned under the applicable 
rating criteria in conjunction with the submission of the 
additional evidence at the various times during the pendency 
of the appeal.  The Board considers that to be tantamount to 
a determination of whether "staged ratings" were 
appropriate; consequently, the Board finds that a remand of 
this appeal would not be productive, as it would not produce 
a markedly different analysis on the RO's part, or give rise 
to markedly different arguments on the veteran's part.  
Therefore, the Board will proceed with the adjudication of 
his claims on the merits.

(i) Right Knee

The veteran received treatment during service in October 1991 
for complaints of lingering pain in his right knee.  After 
undergoing a clinical evaluation, the diagnosis was a tear of 
the medial meniscus cartilage.  He later underwent 
arthroscopic surgery in December 1991 to repair the damage.  
He alleges that, since the procedure, he has continued to 
experience an increasing amount of pain, weakness and 
instability, and limitation of motion ("lack of 
flexibility").

The veteran currently has a 10 percent rating for his right 
knee disability under 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  Under this Code, which pertains to "other" 
impairment of the knee, to include recurrent subluxation or 
lateral instability, a 10 percent rating is warranted if the 
impairment is slight.  A 20 percent rating requires moderate 
impairment, and a 30 percent rating requires severe 
impairment.

When examined by a VA orthopedic physician in September 1997 
in connection with the current appeal, the veteran denied 
experiencing any swelling in his knee.  He also indicated 
that he did not have any pain in it at the time of that 
evaluation, noting that his pain "comes and goes."  On 
objective clinical examination, it was observed that he had 
more or less of a normal gait.  There was no evidence of 
instability, and range of motion was from 0 degrees of 
extension to 120 degrees of flexion.  The pertinent diagnosis 
was "[o]ccasional recurrent right knee pain, 
post arthroscopic surgery for a torn medial meniscus."

The veteran has not shown that he experiences symptoms that 
would entitle him to a rating higher than 10 percent.  The 
fact that there was no evidence of instability, swelling, 
etc., in the knee during the September 1997 VA examination 
does not provide a basis for a higher rating under Code 5257, 
and, although he obviously experiences pain in the knee, it 
is only "occasional," by his own admission ("comes and 
goes"), and is sufficiently compensated by the 10 percent 
rating currently in effect.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  There 
also is no clinical confirmation that he experiences any of 
the other considerations (e.g., weakness, excess 
fatigability, incoordination, etc.) noted by the Court in 
DeLuca that might provide a basis for a higher rating.  As to 
the extent of his limitation of motion (LOM), the results of 
the September 1997 VA examination show that he has full 
extension of the knee to 0 degrees, which, under 38 C.F.R. 
§ 4.71, Plate II, is completely normal and, therefore, 
insufficient to provide a basis for a higher rating under 
Code 5261 (for a 20 percent rating under that Code, extension 
must be limited to 15 degrees).  He had flexion of his knee 
to 120 degrees, which, under 38 C.F.R. § 4.71, Plate II, is 
only slightly less than normal (normal being to 140 degrees) 
and far in excess of the requirements for a rating higher 
than 10 percent under Code 5260 (a 20 percent rating under 
that Code requires flexion limited to at least 30 degrees).

Also during the September 1997 VA orthopedic evaluation, 
there was no X-ray evidence of arthritis, although the 
veteran alleges he may have it, so there is no possibility of 
him receiving separate ratings for arthritis (under Code 
5003) and instability (under Code 5257).  See VAOPGCPREC 23-
97 (July 1, 1997; revised July 24, 1997); VAOPGCPREC 9-98 
(Aug. 14, 1998); see also Esteban v. Brown, 6 Vet. App. 259, 
261 (1994), citing 38 C.F.R. §§ 4.14, 4.25.

Lastly, since the 10 percent rating represents the maximum 
level of disability in the veteran's right knee since 
service, there obviously is no basis for assigning a 
"staged rating" pursuant to Fenderson.

As the present severity of the veteran's right knee 
disability is most commensurate with a 10 percent rating, 
this is the rating that must be assigned.  See 38 C.F.R. 
§ 4.7.  The preponderance of the evidence is against a rating 
higher than 10 percent, so the benefit-of-the-doubt rule does 
not apply.  See 38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 
Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990).

(ii) Low Back

The veteran received treatment during service for complaints 
of low back pain (LBP), which he said was most prevalent 
during and after heavy lifting.  His treating physicians 
indicated that he had decreased range of motion (ROM) due to 
the pain and muscle spasms.  They diagnosed lumbosacral 
strain (LSS) and prescribed medication.  He alleges that, 
since service, the status of his low back has continued to 
deteriorate, and that the RO should have assigned a rating 
higher than 10 percent for his disability.

The veteran's current 10 percent rating is under 38 C.F.R. 
§ 4.71a, Code 5295, for lumbosacral strain, which takes into 
account the fact that he experiences painful motion as a 
residual.  To receive a 20 percent rating under this code, he 
must experience muscle spasm on extreme forward bending or 
unilateral loss of lateral spine motion in the standing 
position.  A 40 percent rating requires severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
a positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing/irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion.  Id.

During the September 1997 VA orthopedic evaluation, the 
veteran did not have sufficient limitation of motion (LOM) in 
his low back on either extension, right and left lateral 
flexion, or right and left rotation, to warrant a rating 
higher than 10 percent.  Extension was to 30 degrees; lateral 
flexion to the right and left sides also was to 30 degrees; 
and rotation to the right and left sides was to 40-
45 degrees.  All are no more than slightly less than normal, 
commensurate with the 10 percent rating currently in effect.  
However, the veteran could only flex his low back (i.e., bend 
forward) to 55-60 degrees during that evaluation, which is 
indicative of "moderate" limitation of motion of the lumbar 
spine under Code 5292 and, therefore, a basis for assigning a 
20 percent rating.  It also is significant that he 
experienced muscle spasms in his low back on extreme forward 
bending while in service (although not during the VA 
orthopedic examination), which, under Code 5295, is otherwise 
compatible with a rating at the 20-percent level.

The veteran has not shown symptoms that would entitle him to 
a rating higher than 20 percent for his low back disability.  
He does not have sufficient limitation of motion under Code 
5292, on either flexion, extension, lateral flexion, or 
rotation.  There also is no clinical evidence of any of the 
other criteria under Code 5295 required for a higher rating, 
such as osteo-arthritic changes (in fact, the VA examiner 
indicated there was absolutely no X-ray evidence of arthritis 
or narrowing or irregularity of the joint space).  The 
veteran also does not have listing of his whole spine to the 
opposite side or a positive Goldthwaite's sign, nor is there 
any clinical evidence indicating that he experiences 
weakness, excess fatigability, and/or incoordination that 
might warrant a higher rating under DeLuca.  Furthermore, the 
VA examiner indicated the veteran does not have any 
neurological deficits (e.g., numbness, decreased sensation, 
etc.) involving his lower extremities that might be 
attributed to his low back disability, so there is no basis 
for assigning a rating higher than 20 percent under Code 
5293, for intervertebral disc syndrome.

Since the 20 percent rating represents the maximum level of 
disability in the veteran's low back since service, there is 
no basis for assigning a "staged rating" pursuant to 
Fenderson.

As the severity of the veteran's low back disability is most 
commensurate with a 20 percent rating, and has been since 
service, this is the rating that must be assigned.  See 
38 C.F.R. § 4.7.  The preponderance of the evidence is 
against a rating higher than 20 percent, so the benefit-of-
the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); 
Alemany, 9 Vet. App. at 519; Gilbert, 1 Vet. App. at 55-57.

(iii) Right Ankle

The veteran received treatment during service for complaints 
of swelling in his right ankle after reportedly injuring it 
in 1994.  His doctors initially suspected a chip fracture, 
but ultimately diagnosed a "grade I-II sprain."  He alleges 
that, since the trauma in service, he has continued to 
experience swelling, weakness, and instability ("rolling 
over and twisting") in the ankle.  He also says that he 
experiences significant pain, especially during cold and wet 
weather.

The veteran currently has a noncompensable (0 percent) rating 
for his right ankle disability under 38 C.F.R. § 4.71a, Code 
5271.  The rating schedule authorizes the assignment of a 
noncompensable rating in every instance, such as this one, 
when the rating schedule does not provide such an evaluation 
and the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.  To receive a 10 percent rating under 
Code 5271, the veteran must have moderate limitation of 
motion in his ankle, and a 20 percent rating requires marked 
limitation of motion.

When examined by the VA orthopedic physician in September 
1997, the veteran had completely normal dorsiflexion in his 
right ankle, which was to 20 degrees.  See 38 C.F.R. § 4.71, 
Plate II.  The VA examiner also indicated that the veteran 
had "good" subtalar motion in the ankle.  However, plantar 
flexion in the ankle was only to 30 degrees, which, according 
to 38 C.F.R. § 4.71, Plate II, is appreciably less than 
normal (normal being to 45 degrees).  Hence, this is 
indicative of "moderate" limitation of motion under Code 
5271 and, therefore, sufficient to assign a 10 percent 
rating.  The veteran does not have sufficient limitation of 
motion in his right ankle, in any direction, to warrant 
assigning a rating higher than 10 percent.  Therefore, to 
obtain a higher rating, he must satisfy the criteria of 
another applicable Code.  The Board finds that he does not.

X-rays taken of the veteran's right ankle during the 
September 1997 VA orthopedic evaluation were entirely 
negative, so there is no basis for assigning a rating higher 
than 10 percent under Code 5003 (for arthritis).  Also, 
because he has range of motion in the ankle in all 
directions, albeit less than normal on plantar flexion, 
he obviously does not have ankylosis, so he cannot receive a 
higher rating under Codes 5270 or 5272.  Similarly, there is 
no medical evidence indicating he has satisfied the criteria 
for a higher rating under Codes 5273 (for malunion of bone) 
and/or 5274 (for an astragalectomy).  Moreover, the VA 
examiner did not observe any signs of swelling in the ankle, 
instability, or other pertinent deformity, despite the 
veteran's allegations to the contrary, and there has been no 
clinical confirmation that he experiences functional 
impairment due to pain or any of the other factors discussed 
by the Court in DeLuca.

Since the 10 percent rating represents the maximum level of 
disability in the veteran's right ankle since service, there 
is no basis for assigning a "staged rating" pursuant to 
Fenderson.

As the severity of the veteran's right ankle disability is 
most commensurate with a 10 percent rating, and has been 
since service, this is the rating that must be assigned.  See 
38 C.F.R. § 4.7.  The preponderance of the evidence is 
against a rating higher than 10 percent, so the benefit-of-
the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); 
Alemany, 9 Vet. App. at 519; Gilbert, 1 Vet. App. at 55-57.

(iv) Folliculitis

The veteran received treatment during service for "spider-
like" lesions that were dispersed over his upper 
extremities, back, and trunk.  He also received treatment 
during service for a rash on his genitals that reportedly 
resolved.  Folliculitis since has been diagnosed.  The 
veteran alleges that the condition is more severe than 
initially rated by the RO.

The veteran currently has a noncompensable (0 percent) rating 
for his folliculitis under 38 C.F.R. § 4.118, Code 7806, for 
eczema.  Under this code, a noncompensable (0 percent) rating 
is warranted for slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area.  A 10 
percent rating requires exfoliation, exudation, or itching, 
if involving an exposed surface or extensive area, and a 30 
percent rating requires constant exudation or itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating requires ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, 
or an exceptionally repugnant status.  Id.

A VA dermatologist who examined the veteran in September 1997 
indicated that he has 2-3 pinkish papules scattered about 
both of his arms, and 4-5 perifollicular papules on his upper 
back and "a couple of" postules.  The examiner also 
indicated that the veteran has keratotic and scaly skin on 
the soles of his feet and in between his toes, but that it is 
due to tinea pedis ("athlete's feet"), which is not a 
service-connected condition, and that he has a well-
demarcated patch of hyperpigmented skin on his right pectoral 
area, which also is not part and parcel of his service-
connected disability since, by his own account, it was caused 
by "sunburn" that he sustained to this area as a child.  
Therefore, considering only the folliculitis, it is apparent 
from the report of the VA dermatological examination that the 
areas on the veteran's body that are affected by this 
condition do not involve exposed surfaces, nor do they 
involve an extensive area, all things considered.  The VA 
examiner also did not detect any clinical evidence of 
exfoliation, exudation, itching, extensive lesions, marked 
disfigurement, ulceration, crusting, or systemic or nervous 
manifestations that might warrant assigning a compensable 
rating.  Even assuming the veteran sometimes experiences 
exfoliation, exudation, and/or itching as a result of the 
folliculitis, it is no more than "slight," which is 
commensurate with the noncompensable (0 percent) rating 
currently in effect.  In the absence of more severe 
symptomatology, there simply is no basis for assigning a 
higher rating.

Since the noncompensable (0 percent) rating represents the 
maximum level of disability due to the folliculitis since 
service, there is no basis for assigning a "staged rating" 
pursuant to Fenderson.

As the present severity of the veteran's folliculitis is most 
commensurate with a noncompensable (0 percent) rating, this 
is the rating that must be assigned.  See 38 C.F.R. § 4.7.  
The preponderance of the evidence is against a rating 
higher than 0 percent, so the benefit-of-the-doubt rule does 
not apply.  See 38 U.S.C.A. § 5107(b); Alemany, 9 Vet. App. 
at 519; Gilbert, 1 Vet. App. at 55-57.

III.  Conclusion

The above determinations are based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  Additionally, however, the Board notes that 
there is no indication that the schedular criteria are 
inadequate to evaluate any of the veteran's service-connected 
conditions.  In this regard, the Board notes that there has 
been no showing that his disabilities have caused marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluations), necessitated frequent periods 
of hospitalization, or otherwise rendered impracticable the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).



ORDER

As evidence of a well-grounded claim has not been submitted, 
service connection for a left knee disorder is denied.

As the initial 10 percent rating for the right knee 
disability was appropriate, a higher rating is denied.

An initial 20 percent rating for the low back disability is 
granted, subject to the laws and regulations governing the 
payment of VA monetary benefits.

An initial 10 percent rating for the right ankle disability 
is granted, subject to the laws and regulations governing the 
payment of VA monetary benefits.

As the initial noncompensable (0 percent) rating for the 
folliculitis was appropriate, a higher rating is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

